MEMORANDUM DECISION

      Pursuant to Ind. Appellate Rule 65(D),                                    FILED
      this Memorandum Decision shall not be
                                                                            Dec 12 2016, 6:18 am
      regarded as precedent or cited before any
      court except for the purpose of establishing                              CLERK
                                                                            Indiana Supreme Court
      the defense of res judicata, collateral                                  Court of Appeals
                                                                                 and Tax Court

      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      Casey J. Lindeman                                       Gregory F. Zoeller
      Lindeman Law, LLC                                       Attorney General of Indiana
      Huntingburg, Indiana
                                                              Christina D. Pace
                                                              Deputy Attorney General
                                                              Indianapolis, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Michael D. Webb,                                        December 12, 2016
      Appellant-Defendant,                                    Court of Appeals Case No.
                                                              19A01-1603-CR-515
              v.                                              Appeal from the Dubois Circuit
                                                              Court
      State of Indiana,                                       The Honorable Mark R.
      Appellee-Plaintiff.                                     McConnell, Judge
                                                              Trial Court Cause No.
                                                              19C01-1408-F6-557



      Mathias, Judge.


[1]   The Dubois Circuit Court revoked Michael D. Webb’s probation and ordered

      Webb to serve the eighteen-month balance of his previously suspended


      Court of Appeals of Indiana | Memorandum Decision 19A01-1603-CR-515 | December 12, 2016       Page 1 of 5
      sentence. Webb appeals and claims that the trial court abused its discretion in

      ordering him to serve the balance of his previously suspended sentence.


[2]   We affirm.


                                    Facts and Procedural History

[3]   On August 7, 2014, Webb peeped into the window of a woman’s bedroom. The

      woman saw Webb and knocked on the window. Webb fled but was quickly

      apprehended and charged with Level 6 felony voyeurism. Webb pleaded guilty

      and was sentenced to twenty-seven months of incarceration, with eighteen

      months suspended to probation. One of the terms of his probation was not to

      commit any additional crimes.


[4]   On March 21, 2015, shortly after being released to probation, Webb was again

      charged with Level 6 felony voyeurism. On March 24, 2015, the State filed a

      petition to revoke Webb’s probation on grounds that he had committed another

      crime, i.e., voyeurism. At a hearing held on January 15, 2016, Webb admitted

      to violating the terms of his probation. At a dispositional hearing held on

      February 5, 2016, the trial court heard testimony from Webb’s probation officer

      and Webb. At the conclusion of the hearing, the trial court revoked Webb’s

      probation and ordered him to serve the previously suspended eighteen months

      of his sentence. Webb now appeals.


                                           Standard of Review

[5]   Webb does not contest the trial court’s finding that he violated the terms of his

      probation, as he admitted to such. He instead argues that the trial court abused
      Court of Appeals of Indiana | Memorandum Decision 19A01-1603-CR-515 | December 12, 2016   Page 2 of 5
      its discretion when it revoked his probation and ordered him to serve the

      remainder of his previously suspended eighteen-month sentence.


[6]   Our courts have long noted that probation is an alternative to incarceration and

      is granted in the sole discretion of the trial court. Davis v. State, 743 N.E.2d 793,

      794 (Ind. Ct. App. 2001), trans. denied. Accordingly, a defendant is not entitled

      to serve a sentence on probation; instead, probation is a matter of grace and a

      conditional liberty that is a favor, not a right. Id.


[7]   Probation revocation is a two-step process. Cox v. State, 850 N.E.2d 485, 488

      (Ind. Ct. App. 2006). First, the court must make a factual determination that a

      violation of probation has occurred. Id. Where, as here, a probationer admits to

      the violation, the court can proceed to the second step of the inquiry and

      determine whether the violation warrants revocation. Id.


[8]   Upon revocation of probation, a trial court may impose one or more of the

      following sanctions: (1) continue the person on probation, with or without

      modifying or enlarging the conditions; (2) extend the person’s probationary

      period for not more than one year beyond the original probationary period; or

      (3) order execution of all or part of the sentence that was suspended at the time

      of initial sentencing. Alford v. State, 965 N.E.2d 133, 135 (Ind. Ct. App. 2012)

      (citing Ind. Code § 35-38-2-3(h)(l) – (3)).


[9]   We review a trial court’s sentencing decision following a probation violation for

      an abuse of discretion. Alford, 965 N.E.2d at 135 (citing Prewitt v. State, 878
N.E.2d 184, 188 (Ind. 2007)). An abuse of discretion occurs where the trial

      Court of Appeals of Indiana | Memorandum Decision 19A01-1603-CR-515 | December 12, 2016   Page 3 of 5
       court’s decision is clearly against the logic and effect of the facts and

       circumstances before the court. Id.


                                        Discussion and Decision

[10]   Webb claims that several factors should have been considered by the trial court

       as weighing in favor of ordering him to serve the balance of his sentence in a

       community corrections program. Specifically, Webb notes that he admitted to

       violating his probation, had recently begun to attend a sex offender program,

       was gainfully employed, and that he helped care for his elderly grandmother.


[11]   First, many of these factors were supported only by Webb’s testimony, which

       the trial court was under no obligation to credit. Second, Webb was required by

       the terms of his probation to attend the Sex Offender Monitoring and

       Management program. Accordingly, he is not entitled to special consideration

       for doing what was required by the terms of his probation.


[12]   Third, Webb’s argument minimizes his long history of repeated criminal

       activity. At the time of the dispositional hearing, Webb was thirty-six years old.

       Yet his criminal history already included fifteen felonies and ten misdemeanors.

       His prior convictions include three felony convictions for voyeurism, three

       felony convictions for failing to register as a sex offender, two misdemeanor

       convictions for public indecency, and one felony conviction each for sexual

       misconduct with a minor, intimidation, and resisting law enforcement. Perhaps

       most telling is that Webb had been on probation for voyeurism for less than




       Court of Appeals of Indiana | Memorandum Decision 19A01-1603-CR-515 | December 12, 2016   Page 4 of 5
       three months when he violated the terms of his probation by again committing

       the very same offense.


[13]   Under these facts and circumstances, the trial court was well within its

       discretion to give little credit to Webb’s claim that “something just hit” and that

       he had “started looking at things differently now.” Tr. p. 11. Although we

       sympathize with Webb’s elderly grandmother, Webb’s criminal behavior, and

       the resulting punishment, has unfortunate collateral consequences, the blame

       for which can only be laid at Webb’s feet.


                                                  Conclusion

[14]   The trial court did not abuse its discretion when it revoked Webb’s probation

       and ordered him to serve the eighteen-month balance of his previously

       suspended sentence.


[15]   Affirmed.


       Robb, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A01-1603-CR-515 | December 12, 2016   Page 5 of 5